Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the phrase “is disclosed” should be avoided.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, “wherein plurality of storage cartridges” should be -- wherein said plurality of storage cartridges--.
Claims 2-8 recite “the invention of claim..”.  However, as the preamble of claim 1, is “a pizza cutter, cleaning, storage and isolation device”, the preamble of claims 2-8 need to match.  For example… -- The device of claim x.--or – the pizza cutter, cleaning, storage and isolation device of claim x--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10, recites, “wherein one each of said plurality of cartridges lids is reversibly attached to one each of said plurality of cartridge bodies.”  It appears that the Applicant is trying to convey that the lids can be attached in at two opposite orientations, however, the language as written is unclear as to how to convey the limitations.  Does the lid rotate or flip or attached the opposite end of the body?
Claim 1, line 12, recites, “wherein one each of said plurality of storage cartridges is reversibly installed.”  It appears that the Applicant is trying to convey that the storage cartridges can be attached in at two opposite orientations, however, the language as written is unclear as to how to convey the limitations.  Do the storage cartridges rotate or flip or are they attached the opposite side of the slot?
	Claim 3, line 3, recites, “wherein the plurality of wiper switches reversible lock”.  It is not clear what is meant by “reversibly lock”.  Does the lock change orientations?  Does it mean that the switches can lock and unlock?
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kreyer (U.S. Patent 5,652,993) in view of Abbott (U.S. Patent 0,651,644) and Curwen (U.S. Publication 20110084177).   In regards to claim 1, Kreyer discloses a pizza cutter cleaning, storage, and isolation device (cutter cleaner), comprising: a storage cartridge (10) and wiper blades (brushes 22), with a cutter lid (16) and a cutter body (container 12), wherein the lid has a cutter inlet (aperture 20) and the cartridge body has a central cavity (14), and the lid is reversibly installed on the cartridge body (12)  and the wiper blades (22) are attached to a bottom side of the lids (per Fig. 4) such that they create a slit opening below the cutter inlet (20). 
 Kreyer only discloses a singular storage cartridge and therefore does not disclose a plurality of cartridges and the limitations to the plurality of the integration into the main body.  Attention is further directed to the Abbott and the Curwen references. Abbott discloses that it is old and well known to scourer multiple blades side by side in the housing with a plurality of rubbers on opposite sides of the blade opening to engage the sides of the blades.  Abbott does disclose that each opening is in a separate lid with a separate cartridge.  Attention is directed to the Curwen knife locking system.  Curwen discloses plurality of knife systems integrated into a common housing 104.  This provides for many different types of knives to be securely contained in a single housing.  As Abbott discloses that it is known to clean multiple knives in the same housing with multiple engagements and as shown by Curwen that it is known to provide multiple contained knife systems within the same housing, it would have been obvious to one having ordinary skill in the art to have duplicated the system of Kreyer to be able to clean multiple knives at once as taught by Abbott in a common housing as shown by Curwen to maintain all of the cleaning systems together. 
Therefore, the modified device of Kreyer discloses a main body (104 as modified by Curwen), with a plurality of storage cartridges (a plurality of 10 Kreyer / 200 Curwen) wherein the main body (104 Curwen) disclose a plurality of cartridge slots (106 Curwen), wherein each of the plurality of storage cartridges (10 Kreyer) is reversibly installed (it’s a cylinder) within one of each of said cartridge slots of said main body.
In regards to claim 2, the modified device of Kreyer discloses a plurality of wiper switches (releasable fasteners 36); wherein said plurality of wiper blades (22) comprise a first end and a second end; wherein one each of said plurality of wiper switches (36) is attached to said first end of one each of said plurality of wiper blades(22 at the flanged slot) ; wherein said second end of said plurality of wiper blades are attached to a hinge point on said bottom side of one each of said plurality of cartridge lids ( per fig. 5, where the hole where one of the fasteners 36 extends through the lid 18; and is capable of allowing for a pivot via the slot in the flanges 32; wherein said plurality of wiper switches reversibly articulate through a range of motion relatively toward and away from one another (by loosening the fasteners, the wipes can be rotationally adjusted about one of the fasteners); and wherein said plurality of wiper blades reversibly articulate from an open position to a closed position when said plurality of wiper switches are articulated through a range of motion relatively toward and away from one another.

Allowable Subject Matter
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724